Citation Nr: 0634939	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  04-01 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral plantar 
fasciitis.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1975 to March 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied the above claim.

In May 2005 and March 2006, the Board remanded the present 
matter for additional development and due process concerns.  
The case has been returned for further appellate review.


FINDING OF FACT

Bilateral plantar fasciitis did not have its onset during 
active service or result from disease or injury in service.


CONCLUSION OF LAW

Bilateral plantar fasciitis was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) 
(West 2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in May 2002.  The veteran was told of 
the requirements to successfully establish service 
connection, advised of his and VA's respective duties, and 
asked to submit information and/or evidence pertaining to the 
claim to the RO.  The timing and content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Subsequent letters were sent in October 
2004, June 2005, and March 2006.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the initial VCAA notice to the veteran 
did not include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  General notice was provided in the July 2006 
supplemental statement of the case.  Despite this inadequate 
notice, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  The veteran underwent VA 
examinations in December 2001 and August 2005.  In June 2006, 
the August 2005 examiner submitted a medical opinion.  The 
duty to notify and assist having been met by the RO to the 
extent possible, the Board turns to the analysis of the 
veteran's claim on the merits.


II.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
bilateral plantar fasciitis.  

Service medical records show that the veteran was treated for 
right ankle swelling in October 1976 and a mild left ankle 
sprain in October 1976.  In April 1978, he was treated for 
bilateral foot pain.  X-rays were normal.   In October 1978, 
the veteran was treated for dropping a turnbuckle on his left 
foot.  He was diagnosed as having a possible fracture.  
Separation examination reported that the veteran's feet were 
normal.

Following service, the veteran received VA medical treatment.  
In May 1999, the veteran was diagnosed as having hammertoe of 
the right 2nd digit.  In June 1999, he underwent right second 
hammertoe repair with arthrodesis surgery.  

In December 2001, the veteran was afforded a VA examination.  
The veteran stated that he had been pressure climbing poles 
and stringing phone wires in the military and had fallen on 
many occasions onto his feet.  At that time, the veteran 
complained of having pain in his feet for a long time, with 
right foot pain was greater than the left.  After physical 
examination the veteran was diagnosed as having history of 
bilateral hallux valgus deformities and hammertoe deformities 
of the second toes in the right foot status post surgery to 
correct right second hammer toe and first bunion and 
bilateral first metatarsal phalangeal joint degenerative 
arthritis with retained hardware with two screws in the right 
first metatarsal.  

In March 2002, the veteran was treated for pain in the heel 
of his left foot.  It was noted that the veteran had symptoms 
and findings compatible to plantar fasciitis, but was not 
responding to treatment.  In May 2002, the veteran underwent 
a plantar fascial release in the left foot.  In August 2002, 
the veteran reported that his left foot felt better after the 
surgery.  He did complain of pain in the medial calcaneal 
tubercle of his right foot on palpation.  He was diagnosed as 
having chronic plantar fasciitis of the right heel, subsiding 
pain of the left heel.  Surgery for his right foot was 
scheduled.

In August 2005, the veteran was afforded another VA 
examination.  The veteran stated that problems with his feet 
began in service.  He worked as a field wireman and had to 
climb poles wearing climbing gaffs.  He began developing heel 
spurs following service and received steroid injections in 
both feet about 6 years before.  He complained of having pain 
in the left foot every now and then that felt like he was 
walking on nails.  Following physical examination and review 
of the claims file, the examiner attached an addendum to the 
examination report stated that there was no documentation or 
evidence showing that the veteran had any problem with his 
feet after discharge until 2001.  The examiner stated that 
wearing gaffs for a short period of time did not cause any 
problems with the veteran's feet or ankles.  He opined that 
the veteran's feet and ankle conditions were not secondary to 
service.  

In June 2006, the August 2005 examiner issued a medical 
opinion on whether the veteran's bilateral foot disability 
was related to the bilateral ankle and bilateral foot 
conditions treated during service.  After reviewing the 
claims file, including service medical records, the examiner 
opined that the veteran's bilateral feet condition was not 
likely related to the painful and swollen right ankle in 
1976, mild left ankle sprain in October 1976, pain in both 
feet in 1978, dropping the turnbuckle on his left foot, or 
any other inservice event.  The examiner stated that 
separation examination showed no indication that he had any 
problem with his feet and the veteran had no problem with his 
feet until recently.  The examiner concluded that based on 
the foregoing, the veteran's feet condition was not likely 
due to his military service. 

Following a thorough review of the claims file, the Board 
finds that there is no competent medical evidence of record 
showing that the veteran's bilateral plantar fasciitis had 
its onset during active service or is related to any in-
service disease or injury.  There is no medical evidence 
showing that the veteran suffered from any problems or pain 
with his feet following service until 1999.  Although the 
veteran stated during the August 2005 VA examination that his 
problems began following service, he did not state when they 
began.  Moreover, for 19 years following service there is no 
documented objective evidence of complaints of or treatment 
for feet pain or problems.  In rendering a determination on 
the merits of claim, the lack of evidence of treatment may 
bear on the credibility of the evidence of continuity.  
Savage v. Gober, 10 Vet. App. 488, 496 (1997).  The long time 
lapse between service and any documented evidence of 
treatment preponderates against a finding that the veteran's 
current feet condition is related to service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In addition, the August 2005 VA examiner provided a 
definitive opinion that the veteran's current disability was 
not related to active service in the examination report and 
the June 2006 medical opinion.  The examiner provided 
rationale and cited to specific evidence in the file as 
support for his opinion.  He specifically stated that the 
veteran's current feet condition was not related to the 
inservice treatment that he received for his feet and ankles.  
The opinion was based upon review of the claims file and a 
physical examination, and is found to be persuasive.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The record does not 
contain a competent opinion linking the veteran's current 
bilateral plantar fasciitis to service, and the medical 
evidence of record does not otherwise demonstrate it is 
related to service.  

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for bilateral plantar fasciitis.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998).  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit 
of the doubt rule as required by law and VA regulations.  See 
38 U.S.C.A. §5107.


ORDER

Service connection for bilateral plantar fasciitis is denied.



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


